Citation Nr: 0824603	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a right inguinal hernia, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from October 1956 to 
February 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2008.  


FINDING OF FACT

The postoperative residuals of a right inguinal hernia 
include a readily reducible hernia that is shown to be 
supportable by a truss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
postoperative residuals of a right inguinal hernia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Code 7838 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in March 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all necessary 
notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  Regarding the Vazquez-Flores 
notice requirements, the March 2004 VCAA letter, listed 
examples of the type of types of medical and lay evidence 
that are relevant to establishing entitlement to increased 
compensation.  To the extent that the RO did not otherwise 
comply with the Vazquez-Flores notice requirements, the 
veteran's written statements, including his testimony before 
the undersigned, contain extensive discussion as to the 
impact of the worsening of his disability on his employment 
and daily life, and why ratings higher than those assigned 
under VA's rating schedule were warranted. Consequently, any 
error in this regard was "cured by actual knowledge on the 
part of the claimant." See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).

The present appeal involves the veteran's claim that the 
severity of his service-connected postoperative residuals of 
a right inguinal hernia warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

For an inguinal hernia that is small, reducible, or without 
true hernia protrusion or one that is not postoperative, but 
remediable, a noncompensable evaluation is warranted.  For a 
postoperative hernia that is recurrent, readily reducible and 
well supported by a truss or belt, a 10 percent rating is 
warranted.  For a small, postoperative, recurrent hernia, or 
one that is unoperated irremediable, and not well supported 
by a truss, or is not readily reducible, a 30 percent rating 
is warranted.  38 C.F.R. § 4.114, Code 7338.  

The Board has reviewed the entire evidence of record, 
including the results of VA compensation examinations dated 
in March 2004 and June 2007, the veteran's testimony at his 
hearing in April 2008, and VA outpatient treatment records 
dated through April 2008 that were submitted following that 
hearing.  Careful review of the evidence fails to show a 
basis upon which the disability rating for the veteran's 
inguinal hernia residuals may be increased.  In this regard, 
it is noted that for the criteria for the next higher 
evaluation to be met, the evidence must show that the 
veteran's disorder is irremediable, not well supported by a 
truss or not readily reducible.  As will be described, this 
is not shown by the evidence of record.  

On examination by VA in March 2004, the veteran's history of 
four prior inguinal hernia surgeries was reported.  
Examination of the right inguinal area revealed several 
scars, possibly related to herniorrhaphy, or possibly to an 
appendectomy.  None of the scars were associated with 
discomfort.  There were no protuberant masses appreciated in 
the inguinal area and no bulging appreciated with maneuver to 
increase abdominal pressure.  However, it was difficult to 
satisfactorily check for scrotal protrusion of mass secondary 
to the veteran's tense scrotum.  This resulted from a large 
hydrocele on the left that was described as being greater 
than a baseball.  The diagnosis was status post right 
inguinal herniorrhaphies times four with no evidence of 
recurrence on today's examination in a seriously obese male.  
The veteran's scars were not a source of discomfort.  

An examination was conducted by VA in June 2007.  At that 
time, the veteran's surgical history was again described.  
The veteran denied any recurrent hernia since the last 
procedure in 1982, but had noted intermittent discomfort of 
his right groin that "ebbs away as my movement increases."  
He had several scars of the right lower quadrant and inguinal 
area that were not a source of discomfort.  Examination 
showed several well-healed scars of the right inguinal area 
that were not tender or adherent to the underlying tissue.  
The diagnosis was status post right inguinal herniorrhaphy 
times 4 with no evidence of recurrent hernia on examination 
today.  

In April 2008, the veteran testified regarding the discomfort 
that he had in the right inguinal area.  He stated that he 
had recently received treatment at a VA facility.  VA 
outpatient treatment records, dated in April 2008, show that 
the veteran had an easily reducible inguinal hernia and that 
he was able to ambulate with no pain and no difficulty.  He 
was advised to pick up a truss and hernia guard, which was 
provided for him in April 2008.  

The veteran has apparently had a recurrence of the inguinal 
hernia for which he had had four previous surgical 
procedures.  The examination in April 2008 shows; however, 
that the hernia is easily reduced and the veteran was 
provided a hernia guard and truss that were fitted for him.  
These are not symptoms that provide a basis upon which a 
rating in excess of the currently assigned 10 percent.  As 
such, an increased rating must be denied.  


ORDER

An increased rating for the postoperative residuals of a 
right inguinal hernia, currently evaluated as 10 percent 
disabling, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


